— Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered June 26, 1991, convicting him of offering a false instrument for filing in the first degree (20 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the indictment counts which charged him with offering a false instrument for filing in the first degree were not "duplicitous” inasmuch as they each alleged only one criminal offense (see, CPL 200.30; People v Charles, 61 NY2d 321, 329; People v Heinzelman, 170 AD2d 841). Nor were the foregoing counts "duplicitous” because there were two factual predicates for each. " 'Where an offense may be committed by doing any one of several things, the indictment may, in a single count, group them together and charge the defendant with having committed them all, and a conviction may be had on proof of the commission of any one of the things, without proof of the commission of the others’ ” (People v Charles, supra, at 327-328, quoting from *748People v Nicholas, 35 AD2d 18, 20). Bracken, J. P., Sullivan, Lawrence and Eiber, JJ., concur.